 



Exhibit 10.3
EXECUTION COPY
Tripath Imaging, Inc.
780 Plantation Drive
Burlington, NC 27215
Becton, Dickinson and Company
1 Becton Drive
Franklin Lakes, NJ 07417
September 8, 2006
Stephen P. Hall
780 Plantation Drive
Burlington, NC 27215
Dear Steve:
     As you are aware, TriPath Imaging, Inc. (the “Company”), a Delaware
corporation, is contemplating the sale to Becton, Dickinson and Company (the
“Sale”) of the approximately 93.5% of the outstanding shares of the Company that
Becton, Dickinson and Company (“BD”) does not already own. As a result of the
Sale, the Company will become a wholly-owned subsidiary of BD.
     On behalf of the Company, I am pleased to offer you the opportunity to earn
a retention bonus in connection with the successful completion of the Sale and
your continued employment by the Company and its affiliates (the “BD Group”) for
eighteen (18) months following the completion of the Sale (such period, the
“Retention Period”), the terms of which are outlined below.
     Notwithstanding anything herein to the contrary, in the event that the Sale
does not occur on or before the first anniversary of the date of this letter
agreement, this letter agreement will terminate and be of no further force and
effect and you will have no rights to earn the retention bonus hereunder after
such time; provided, however, that in such event, you will continue to be
covered by the change in control agreement entered into with the Company, dated
June 26, 2006 (the “Change in Control Agreement”).
     This agreement is without prejudice to the success bonus (the “Success
Bonus”) you will receive from the Company under the success bonus letter
agreement entered into between you and the Company, dated September 8, 2006.
Further, the BD Group will provide you with a retention bonus opportunity after
the completion of the Sale as follows:

1



--------------------------------------------------------------------------------



 



1. ELIGIBILITY FOR THE RETENTION BONUS.
     (a) Subject to the successful completion of the Sale and your continued
employment with the BD Group for the Retention Period, you shall be entitled to
receive the retention bonus; provided, however, that if your employment with the
BD Group is terminated (i) due to death, (ii) by the BD Group without “Cause”
(as defined below), or (iii) by you for “Good Reason” (as defined below), prior
to the end of the Retention Period, you shall also become entitled to receive
payment of the retention bonus, in the form described in Section 1(g) below.
     (b) “Cause”. For the purpose of this letter agreement, the BD Group shall
have “Cause” to terminate your employment upon:
          (i) The willful and continued failure by you substantially to perform
your duties with the BD Group (other than any such failure resulting from your
incapacity due to physical or mental illness or any failure resulting from your
terminating your employment with the BD Group for “Good Reason”);
          (ii) Willful gross misconduct or dishonesty, including fraud or
embezzlement related to the performance of your duties with the BD Group or that
which would be reasonably likely to cause, as determined in good faith by the
Board of Directors of BD (the “Board”): (A) a material adverse affect on the
business or reputation of the BD Group, or (B) expose the BD Group to a material
risk of civil or criminal legal damages, liabilities or penalties; or
          (iii) Conviction (or a plea of guilty or no contest) of a felony or a
crime involving moral turpitude.
     (c) “Good Reason”. You may terminate your employment with the BD Group for
Good Reason. For purposes of this letter agreement, “Good Reason” shall mean
without your express written consent:
          (i) A reduction by the BD Group in your base salary as in effect
immediately prior to the completion of the Sale;
          (ii) Any requirement by the BD Group that the location at which you
perform your principal duties for the BD Group be changed to a new location that
is more than 100 miles from the location at which you perform your principal
duties for the Company immediately prior to the completion of the Sale;
          (iii) The substantial and continued reduction of your duties with the
Company from those duties set forth on Exhibit A or a substantial and continued
requirement that you perform duties that are materially inconsistent with and
which would have a material adverse impact on your title or duties from the
title or duties set forth on Exhibit A; or
          (iv) The material diminution of your bonus opportunity under the bonus
plan in place for the Company following the completion of the Sale.
     (d) Notice of Termination. Any termination (i) due to Disability, (ii) by
the BD Group without Cause, or (iii) by you for Good Reason shall be
communicated by written Notice

2



--------------------------------------------------------------------------------



 



of Termination to the other party hereto. For purposes of this letter agreement,
a “Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this letter agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis of
your termination under the provision so indicated. If you are terminating your
employment for Good Reason, the Notice of Termination shall be delivered to BD
with a copy to the Company within thirty (30) days following the date on which
the facts and circumstances existed that gave rise to your right to terminate
your employment for Good Reason and at least ten (10) business days prior to
your proposed Date of Termination. Such notice shall indicate the specific
provision or provisions in this letter agreement upon which you have relied to
make such determination and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such determination. If the facts
and circumstances that give rise to your right to terminate for Good Reason
present a curable condition, the BD Group shall have ten (10) business days
after receipt of the Notice of Termination to cure such condition.
     (e) Date of Termination. “Date of Termination” shall mean:
          (i) If this letter agreement is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period);
          (ii) If your employment is terminated by you for Good Reason, the date
specified in the Notice of Termination, which shall be no less than ten
(10) business days after the date on which the Notice of Termination is
delivered; and
          (iii) If your employment is terminated for any other reason, the date
on which a Notice of Termination is given (or, if a Notice of Termination is not
given, the date of such termination).
     (f) “Disability”. If you are unable to engage in any substantial gainful
activity as a result of your incapacity due to a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, you shall
be deemed “disabled” for purposes of this Agreement by (A) the institution
appointed by the BD Group to administer the Company’s long-term disability plan
(or successor plan) for your benefit or, (B) in the absence of such an
institution or in the event that you are not covered by a long-term disability
plan of the BD Group, BD acting in good faith.
     (g) Form of Distribution. All payments described in Section 2 shall be made
in the form and on the schedule set forth below.
          (i) All payments described in Sections 2 and 3, other than payments on
account of death, shall be paid in cash by the Company to you in accordance with
the Company’s regular payroll practices, less applicable tax withholding,
beginning with the first regular pay date after the date that is six (6) months
after your Date of Termination. The first payment shall be equal to the total
amount that you would have received during the first six (6) months after your
Date of Termination if payments had been made during the six (6) month period
after your Date of Termination assuming payments would have been pro-rata over
eighteen (18) months.

3



--------------------------------------------------------------------------------



 



Thereafter, payments shall be made pro-rata over the twelve (12) month period
beginning with your first payment.
          (ii) All payments described in Sections 2 and 3 payable on account of
death shall be paid in accordance with the Company’s regular payroll practices
applicable to you for a period of twelve (12) months following your death, with
the remaining balance paid in a lump sum at the end of the twelfth month
following your death, less applicable tax withholding, beginning with the next
regular pay date applicable to you following your death.
2. PAYMENT OF RETENTION BONUS.
     As soon as practicable following the last day of the Retention Period (or
earlier, as provided in Section 1(a) above), the Company will pay you a
retention bonus in an amount which is equal to $439,389 (the “Retention Bonus”),
plus an amount equal to 100% of your target bonus for the fiscal year in which
the Retention Bonus is paid, pro-rated for the number of days worked by you
during such fiscal year, including the date on which the Retention Bonus is paid
(the “Pro-Rata Bonus”), provided that you are still employed by the BD Group on
such date (except as otherwise permitted under Section 1(a) above), and provided
further that, to the extent you receive the Pro-Rata Bonus and remain employed
by the BD Group for such fiscal year in which the Retention Bonus is paid and
are entitled to a bonus for such fiscal year, the Company shall be entitled to
offset any bonus amount paid in respect of such fiscal year by the Pro-Rata
Bonus.
3. TERMINATION OF EMPLOYMENT.
     (a) In the event that your employment with the BD Group is terminated due
to death, during the Retention Period, in addition to receiving the Retention
Bonus pursuant to Section 1(a) above, you shall be entitled to receive an amount
equal to one hundred percent (100%) of your target bonus for the fiscal year in
which the Date of Termination occurs, pro rated for the number of days worked by
you during such fiscal year, including the Date of Termination.
     (b) If, during the Retention Period, you shall fail to perform your duties
hereunder as a result of incapacity due to Disability, you shall (i) continue to
receive your full base salary at the rate then in effect until your Date of
Termination (and, if the Company maintains a long-term disability plan, you
shall be eligible for coverage thereunder in accordance with the terms thereof
and subject to the satisfaction of all applicable conditions, including without
limitation the timely filing of a notice of claim) and (ii) continue to be
eligible to receive the health care benefits under COBRA and other insurance
benefits, as described in and in accordance with Section 3(d) below.
     (c) If, during the Retention Period, your employment shall be terminated
for Cause, the Company shall pay you for your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
and the Company shall have no further obligations to you under this letter
agreement.
     (d) In the event that your employment with the BD Group is terminated
(i) by the BD Group without Cause or (ii) by you for Good Reason, during the
Retention Period, in addition to receiving the Retention Bonus pursuant to
Section 1(a) above, you shall be entitled to receive (x) an amount equal to one
hundred percent (100%) of your target bonus for the fiscal year in which

4



--------------------------------------------------------------------------------



 



the Date of Termination occurs, pro-rated for the number of days worked by you
during such fiscal year, including the Date of Termination and (y) an amount
equal to the cost of providing, for eighteen (18) months, (A) group health care
benefits to you and your eligible dependents at the applicable employee premium
rate in effect at the time of your termination of employment and (B) group term
life insurance and accidental death and dismemberment coverage substantially
similar to the coverage in effect immediately prior to your termination of
employment.
     You shall not be required to mitigate the amount of any payment provided
for in this Section 3 by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 3 be reduced by any
compensation earned by you as the result of employment by another employer after
the Date of Termination, or otherwise, except to the extent provided for herein.
     The payments and other benefits described in this Section 3 shall be the
only payments you are to receive in the event of a termination of your
employment following the completion of the Sale and you agree you shall not be
entitled to any additional payments or benefits not otherwise described in this
letter agreement (other than the Success Bonus).
     You hereby acknowledge and agree that you are not eligible to be a
“Participant” in the TriPath Imaging, Inc. Employee Retention Plan. Any payments
or benefits received under this letter agreement shall not be taken into account
for purposes of determining benefits under any other employee benefit plan of
the BD Group, except to the extent required by law, or as otherwise expressly
provided by the terms of such other plan.
4. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
     (a) In the event it shall be determined that any payment or benefit
received or to be received by you (whether paid or payable or distributed or
distributable or provided pursuant to the terms of this letter agreement or
otherwise, including, without limitation, payments or benefits arising from the
acceleration of stock options and/or stock appreciation rights and the Success
Bonus but determined without regard to any additional payments required under
this Section 4) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the “Code”), taking into account all
such payments to you as are required to be taken into account for purposes of
the excise tax imposed by Section 4999, or in the event that any interest or
penalties are incurred by you with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then you shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after the
payment by you of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.
     (b) Notwithstanding the foregoing provisions of Section 4(a), if it shall
be determined that you are entitled to a Gross-Up Payment, but that you, after
taking into account the Payments and the Gross-Up Payment, would not receive a
net after-tax benefit of at least $50,000 (taking

5



--------------------------------------------------------------------------------



 



into account both income taxes and any Excise Tax) as compared to the net
after-tax proceeds to you resulting from an elimination of the Gross-Up Payment
and a reduction of the Payments, in the aggregate, to an amount (the “Reduced
Amount”) such that the receipt of Payments would not give rise to any Excise
Tax, then no Gross-Up Payment shall be made to you and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.
     (c) All determinations required to be made under this Section 4, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by BD’s independent auditors or such other certified public
accounting firm as may be designated by BD and reasonably acceptable to you,
which acceptance will not be unreasonably withheld (the “Accounting Firm”) which
shall provide detailed supporting calculations to both BD and you within fifteen
(15) business days of the receipt of notice from you that a Payment has been
made or will be required, or such earlier time as is requested by BD. All fees
and expenses of the Accounting Firm shall be borne by BD.
     (d) Any Gross-Up Payment shall be paid by the Company to you within ten
(10) business days of the receipt of the Accounting Firm’s determination, but in
no event earlier than the six month anniversary of your termination of
employment from the Company and its affiliates if the Gross-Up Payment is due
because of your termination of employment for a reason other than death. Any
determination by the Accounting Firm shall be binding upon BD and you. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that BD exhausts its remedies
pursuant to Section 4(e) and you thereafter are required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for your benefit.
     (e) You shall notify BD in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practical but no
later than ten (10) business days after you are informed in writing of such a
claim and shall apprise BD of the nature of the claim and the date on which such
claim is requested to be paid. You shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which you give
such notice to BD (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If BD notifies you in writing prior to
the expiration of such period that it desires to contest such claim, you shall:
(i) give BD any information reasonably requested by BD relating to such claim,
(ii) take such action in connection with contesting such claim as BD shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by BD, (iii) cooperate with BD in good faith in order to
effectively contest such claim, and (iv) permit BD to participate in any
proceedings relating to such claim; provided, however, that BD shall bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
you harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such

6



--------------------------------------------------------------------------------



 



contest and payment of costs and expenses. Without limitation of the foregoing
provisions of this Section 4(e), BD shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or to contest the claim
in any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as BD shall determine;
provided, however, that if BD directs you to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to you, on an
interest-free basis, and shall indemnify and hold the you harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for your taxable year with respect to which such contested amount is claimed to
be due is limited solely to such contested amount. Furthermore, BD’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or other
taxing authority.
     (f) If, after the receipt by you of an amount advanced by the Company
pursuant to Section 4(e), you become entitled to receive any refund with respect
to such a claim, you shall (subject to the Company’s complying with the
requirements of Section 4(e)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Company pursuant to Section 4(e), a determination is made that you shall not be
entitled to any refund with respect to such claim and BD does not notify you in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
     (g) If, pursuant to regulations issued under Section 280G or 4999 of the
Code, BD and you are required to make a preliminary determination of the amount
of an excess parachute payment and thereafter a redetermination of the Excise
Tax is required under the applicable regulations, the parties shall request the
Accounting Firm to make such redetermination. If as a result of such
redetermination an additional Gross-Up Payment is required, the amount thereof
shall be paid by the Company to you within five (5) business days of the receipt
of the Accounting Firm’s determination, but in no event earlier than the six
month anniversary of your termination of employment with the Company and its
affiliates if the additional Gross-Up Payment is due because of your termination
of employment for a reason other than death. If the redetermination of the
Excise Tax results in a reduction of the Excise Tax, you shall take such steps
as BD may reasonably direct in order to obtain a refund of the excess Excise Tax
paid. If BD determines that any suit or proceeding is necessary or advisable in
order to obtain such refund, the provisions of Section 4(e) hereof relating to
the contesting of a claim shall apply to the claim for such refund, including,
without limitation, the provisions concerning legal representation, cooperation
by you, participation by BD in the proceedings and indemnification by BD. Upon
receipt of any such refund, you shall promptly pay the amount of such refund to
the Company. If the amount of the income taxes otherwise payable by you in
respect of the year

7



--------------------------------------------------------------------------------



 



in which you make such payment to the Company is reduced as a result of such
payment, you shall, no later than the filing of your income tax return in
respect of such year, pay the amount of such tax benefit to BD. In the event
there is a subsequent redetermination of your income taxes resulting in a
reduction of such tax benefit, the Company shall, promptly after receipt of
notice of such reduction, pay to you the amount of such reduction. If BD objects
to the calculation or recalculation of the tax benefit, as described in the
preceding two sentences, the Accounting Firm shall make the final determination
of the appropriate amount. You shall not be obligated to pay to the Company the
amount of any further tax benefits that may be realized by you as a result of
paying to the Company the amount of the initial tax benefit.
     (h) Nothing in this Section 4 is intended to violate the Sarbanes-Oxley Act
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to you and the repayment obligation null and void.
5. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
     You, by your execution hereof, (i) hereby irrevocably submit to the
exclusive jurisdiction of the federal courts (or, to the extent jurisdiction is
not permitted, the state courts) of the State of North Carolina for the purpose
of any claim or action arising out of or based upon this letter agreement or
relating to the subject matter hereof, (ii) hereby waive, to the extent not
prohibited by applicable law, and agree not to assert by way of motion, as a
defense or otherwise, in any such claim or action, any claim that you are not
subject personally to the jurisdiction of the above-named courts, that your
property is exempt or immune from attachment or execution, that any such
proceeding brought in the above-named court is improper, or that this letter
agreement or the subject matter hereof may not be enforced in or by such courts,
and (iii) hereby agree not to commence any claim or action arising out of or
based upon this letter agreement or relating to the subject matter hereof other
than before the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such claim
or action to any court other than the above-named courts whether on the grounds
of inconvenient forum or otherwise. You hereby consent to service of process in
any such proceeding in any manner permitted by North Carolina law, and agree
that service of process by registered or certified mail, return receipt
requested, at your address specified on the first page hereof is reasonably
calculated to give actual notice. You hereby irrevocably waive any right to a
trial by jury in any action, suit, or other proceeding arising under or relating
to any provisions of this letter agreement.
6. OBLIGATIONS FOLLOWING THE COMPLETION OF THE SALE.
     You and the Company have previously entered into a Non-Competition
Agreement, dated August 21, 2001 (the “Non-Competition Agreement”) and an
Employee Non-Disclosure and Inventions Agreement dated August 21, 2001 (the
“NDA”; the Non-Competition Agreement and the NDA collectively referred to as the
“Prior Agreements”) both attached hereto on Schedule A, which impose upon you
certain obligations including, but not limited to, non-competition with the
Company, non-solicitation of employees and customers and confidentiality of
Company information. Such Prior Agreements shall remain in full force and effect
upon the execution of this letter agreement except that they shall be superseded
by this letter agreement during the

8



--------------------------------------------------------------------------------



 



Retention Period. If the Retention Period expires and you remain employed by the
BD Group thereafter, this letter agreement shall have terminated and the Prior
Agreements and their terms shall continue to govern your obligations during and
following termination of your employment. Notwithstanding anything herein to the
contrary, your right to receive any payments or benefits under this letter
agreement shall be conditioned upon and subject to your compliance with your
obligations as described in this Section 6, which obligations shall survive the
termination or expiration of this Agreement according to their respective terms.
You hereby agree that any breach of the provisions of this Section 6 by you will
entitle the Company to terminate this letter agreement and to cease all payments
and benefits hereunder. Any payments you may receive pursuant to the Prior
Agreements shall offset on a dollar-for-dollar basis any obligations of the BD
Group to make payments to you under this letter agreement.
     (a) Confidentiality.
          (i) Proprietary Information. In the course of your service to the BD
Group, you will have access to confidential intellectual property, confidential
specifications, know-how, inventions, testing methods, strategic or technical
data, marketing research data, product research and development data,
manufacturing techniques, financial performance, confidential customer lists,
costs, sources of supply and trade secrets, names and addresses of the people
and organizations with whom the BD Group have business relationships and such
relationships, and special needs of customers of the BD Group, as well as other
confidential business information, all of which are confidential and may be
proprietary and are owned or used by the BD Group. Such information shall
hereinafter be called “Proprietary Information” and shall include any and all
items enumerated in the preceding sentence and coming within the scope of the
business of the Company or its affiliates as to which you may have access,
whether conceived or developed by others or by you alone or with others during
the period of your service to the BD Group, whether or not conceived or
developed during regular working hours. The term “Proprietary Information” also
shall be deemed to include comparable information that BD Group have received
belonging to others or which was received by the BD Group with any understanding
that it would not be disclosed. Proprietary Information may be contained in
various media, including without limitation, patent applications, computer
programs in object and/or source code, flow charts and other program
documentation, manuals, plans drawings, designs, technical and scientific
specifications, laboratory notebooks, supplier and customer lists, internal
financial and business data and other documents and records of the BD Group.
Proprietary Information shall not include any information which (I) is in the
public domain prior to the execution of the NDA and this Agreement, (II) entered
the public domain after the time of its disclosure under the NDA or this
Agreement through means other than an unauthorized disclosure resulting from an
act or omission by you, (III) was independently developed or discovered by you
prior to the time of disclosure under the NDA, or (IV) is required to be
disclosed to comply with applicable laws or regulations, or with a court or
administrative order, provided that BD is notified prior to such disclosure and
has the opportunity to take any actions it deems appropriate to obtain
confidential treatment for such disclosure and, if possible, to minimize the
extent of such disclosure.
          (ii) You shall not during the term of your employment with the BD
Group or any time thereafter, regardless of the reason for termination of your
employment (x) disclose, directly or indirectly, any Proprietary Information to
any person other than the Company or authorized employees thereof at the time of
such disclosure, or such other persons to whom you

9



--------------------------------------------------------------------------------



 



have been specifically instructed to make disclosure by management of BD and in
all such cases only to the extent required in the course of your service to the
BD Group or (y) use any Proprietary Information, directly or indirectly, for
your own benefit or for the benefit of any other person or entity.
          (iii) All notes, letters, documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
the BD Group and any copies, in whole or in part, thereof (collectively, the
“Documents”), whether or not prepared by you, shall be the sole and exclusive
property of the BD Group. You shall safeguard all Documents and shall surrender
to BD at the time your employment terminates, or at such earlier time or times
as management of BD may specify, all Documents then in your possession or
control.
     (b) Non-Competition; Non-Hire; Non-Solicitation.
          (a) During for a period of eighteen (18) months commencing on the date
of your termination of employment by the BD Group without Cause or by you for
Good Reason (the “Restricted Period”), you will not engage or participate in,
directly or indirectly, as principal, agent, employee, employer, consultant,
investor or partner, or assist in the management of, or own any stock or any
other ownership interest in (excluding ownership of not more than one (1%)
percent of the voting stock of any publicly held corporation), any business
which is Competitive with the Company or any company in the BD Group that
engages in the same business as the Company (such companies shall collectively
be referred to as the “Restricted Group”).
               (1) A business shall be considered “Competitive with the
Restricted Group” if it is engaged in any business, venture or activity, or is
developing any product, in the Restricted Area (as defined below) which
competes, plans to compete or upon commercialization, would compete, with any
business, product, venture or activity being developed, conducted or proposed to
be conducted (as evidenced by any member of the Restricted Group’s internal
written business plans or memoranda) by the Company, or any group, division or
affiliate of the Company, determined as of the date of completion of the Sale.
               (2) The “Restricted Area” shall mean the United States of
America, Canada, and any other geographic area where the Company, or any group,
division or affiliate of the Company, is conducting, or has proposed to conduct
(as evidenced by any member of the Restricted Group’s internal written business
plans or memoranda), any business, venture or activity, determined as of the
date of the completion of the Sale.
          (b) During the term of your employment and during the Restricted
Period, you will not hire any officer, director, consultant, executive or
employee of the Restricted Group, nor will you solicit or attempt to solicit any
such person to leave his or her engagement with the Restricted Group. During the
term of your employment and during the Restricted Period, you will not call
upon, solicit, divert or attempt to solicit or divert from the Restricted Group
any of their customers or suppliers or potential customers or suppliers of whose
names you were aware during your employment with the Restricted Group.

10



--------------------------------------------------------------------------------



 



          (c) During the Restricted Period you shall notify BD with a copy to
the Company of any change of address and of any subsequent employment (stating
the name and address of the employer and the nature of the position) or any
other business activity.
     (ii) Non-Disparagement. During the term of your employment and for five
(5) years thereafter, you shall not disparage, deprecate, or make any comments
or take any other actions, directly or indirectly, that could reflect adversely
on the BD Group or its officers, directors, employees or agents or adversely
affect their business reputation or goodwill.
     (iii) Release and Waiver of Claims. Upon your termination of employment by
the BD Group without Cause or by you for Good Reason, and in consideration of
the benefits provided to you under the terms of this letter agreement, you
hereby agree to execute the Release and Waiver of Claims attached hereto as
Exhibit B, which Release and Waiver of Claims shall apply to claims that have
arisen on or prior to the Date of Termination.
7. CONFLICT AMONG AGREEMENTS OR BENEFIT PLANS.
     In the event of any conflict between the provisions of this letter
agreement and the terms of any other agreement, including, without limitation,
the Change in Control Agreement and the Prior Agreements (except to the extent
provided herein) or any benefit plan under which you are entitled to receive
payments or benefits, or any agreement, instrument, other document or
undertaking between you and the BD Group, unless otherwise specifically provided
herein, the provisions of this letter agreement shall control.
8. DEDUCTION; WITHHOLDING; SET-OFF.
     Notwithstanding any other provision of this letter agreement, any payments
or benefits hereunder shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company reasonably
determines it should withhold pursuant to any applicable law or regulation. The
amounts due and payable under Sections 3 and 4 shall at all times be subject to
the right of set-off of the Company for any amounts or debts incurred and owed
by you to the BD Group whether during your employment or after the Date of
Termination.
9. LEGAL FEES.
     If any contest or dispute shall arise between you and the Company regarding
or as a result of any provision of this letter agreement, the Company shall
reimburse you for all reasonable attorney’s fees and legal expenses incurred by
you up to a maximum of $30,000.00 in connection with such contest or dispute,
but only if you are successful with respect to substantially all of your
material claims pursued or defended in connection with such contest or dispute.
Such reimbursement shall be made as soon as practicable following the final
adjudication (not subject to further appeal) by a court or arbitrator, or by
settlement of the dispute to the extent that the Company receives reasonable
written evidence of such fees and expenses.
10. LITIGATION AND REGULATORY COOPERATION.

11



--------------------------------------------------------------------------------



 



     You agree to cooperate fully with the Company or any related entity in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company or any related entity
that relate to events or occurrences that transpired during your employment with
the BG Group. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the BG Group
at mutually convenient times. In scheduling your time to prepare for discovery
or trial, the BG Group shall attempt to minimize interference with any other
employment obligations that you may have. You also shall cooperate with the BG
Group in connection with any investigation or review of any foreign, federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while you were employed by the BG
Group. The Company shall reimburse you for any lost wages and any necessary and
reasonable travel and other expenses incurred in connection with any litigation
and regulatory cooperation provided under this Section 10 after your Date of
Termination. In the event that you are named personally in any legal proceeding
relating to your activities on behalf of the BG Group, you will be eligible for
indemnification to the extent permitted by the Company’s By-laws and other
governance documents, as well as the Company’s liability insurance policies, as
in effect at the time you make a claim for indemnification.
11. NOTICE.
     For the purpose of this letter agreement, notices and all other
communications provided for in this letter agreement shall be in writing and
shall be delivered to each party at each party’s respective address set forth on
the first page of this letter agreement, and shall be deemed effectively given
or delivered: (i) upon personal delivery to the party to be notified, (ii) three
(3) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iii) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt; provided that all notices to the Company should
be directed to the attention of the Chairman of the Board, with a copy to the
General Counsel of BD and the Company.
12. ENTIRE AGREEMENT.
     Except for the Prior Agreements (to the extent provided herein) and the
Success Bonus, this letter agreement represents the entire agreement of the
parties with respect to the subject matter hereof and, except to the extent
provided for herein, supersedes the Change in Control Agreement and, without any
limitation, any other agreement between the parties with respect to such subject
matter.
13. SUCCESSORS; BINDING AGREEMENT.
     (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume and agree to perform this letter
agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
letter agreement, “Company” shall mean the Company as hereinbefore

12



--------------------------------------------------------------------------------



 



defined and any successor to its business or assets as aforesaid which assumes
and agrees to perform this letter agreement by operation of law, or otherwise.
     (b) This letter agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
14. COUNTERPARTS.
     This letter agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one in the same instrument.
15. MISCELLANEOUS.
     (a) Nothing contained in this letter agreement, nor any action taken
hereunder, shall be construed as a contract of employment, or as giving you any
right to be retained as an employee of the BD Group. Your employment will remain
at-will and your obligations under this letter agreement shall not be affected
by any change in your position, title or function with, or compensation by the
Company. Except for the rights provided in Section 15(b), any right or
obligation of the BD Group under this letter agreement shall only become
effective on the completion of the Sale.
     (b) No provision of this letter agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing signed by each of you, BD and the Company.
     (c) No waiver by any of the parties hereto at any time of any breach by the
another party hereto of, or compliance with, any condition or provision of this
letter agreement to be performed by any other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any time prior
to subsequent time.
     (d) The validity, interpretation, construction and performance of this
letter agreement shall be governed by the laws of the State of North Carolina.
     (e) The invalidity or unenforceability of any provision of this letter
agreement shall not affect the validity or enforceability of any other provision
of this letter agreement, which shall remain in full force and effect.
     (f) Your rights to payments or benefits under this letter agreement shall
not be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this Section 15(f) shall be void.
     (g) Notwithstanding anything herein to the contrary, (i) if at the time of
your termination of employment with the Company and its affiliates you are a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section

13



--------------------------------------------------------------------------------



 



409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to you) until the date that is six
months following your termination of employment with the Company and its
affiliates (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to you hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax or result in an additional cost to
the Company. BD and the Company shall consult with you in good faith regarding
the implementation of the provisions of this Section 15(g); provided that
neither the BD Group nor any of its employees or representatives shall have any
liability to you with respect thereto.
[The remainder of this page intentionally left blank.]

14



--------------------------------------------------------------------------------



 



     If this letter agreement correctly sets forth our agreement on the subject
matter hereof, kindly sign and return one originally executed letter to the
Company, attention Robert E. Curry, and one originally executed letter to BD,
attention Jeffrey Sherman and this letter agreement will then constitute the
parties’ agreement on this subject.

     
 
  Sincerely,
 
   
 
  TRIPATH IMAGING, INC.
 
   
 
   
 
   
 
  Name: Robert E. Curry
 
  Title: Chairman of the Compensation Committee
 
   
 
  BECTON, DICKINSON AND COMPANY
 
   
 
   
 
   
 
  Name:
 
  Title:

I acknowledge receipt and agree with the foregoing terms and conditions.

     
STEPHEN P. HALL
   
 
   
 
   
 
Stephen P. Hall
   

15